Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and comments, received October 10, 2022, have been fully considered by the examiner.  The amendments have overcome the 35 USC 112 rejections.  The following is a complete response to the October 10, 2022 communication.
Information Disclosure Statement
The IDS filed October 10, 2022 has a cite (USPN 7,736,537) that does not match the inventor name.  The ‘537 patent is directed to a refrigeration solvent that appears to have no material relevance to the instant invention and has not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colby et al (2015/0374456).
Colby et al disclose an ablation probe tip having a shaft with an insertion end (Figures 42 and 46, for example) for ablating tissue.  The probe tip includes a shaft (320) including a coaxial antenna  comprised of a center conductor (324a), a dielectric (324b) and an outer conductor (324c).  An annular aperture (328) is defined in at least one outer layer (i.e. outer conductor layer) toward said insertion end.  A center of ablation (130a) is located within the coaxial antenna and surrounded by the aperture and forming a focal region from which the ablation means radiates through the aperture to form an ablation zone (para. [0033], for example).  The examiner maintains that the center of ablation is stationary and remains within the window location as fully disclosed by Colby et al.
Regarding claim 32, Colby et al provides a probe tip having a shaft, coaxial antenna, aperture and center of ablation as addressed above.  The examiner maintains the ablation zone would inherently have a predetermined peak temperature during a treatment procedure.  That is, the claim broadly recites a peak temperature, and any treatment procedure of this nature (which inherently treats tissue by heating) would have a peak temperature at some location in the ablation zone.
Regarding claim 33, Colby et al provides a probe tip having a shaft, coaxial antenna, aperture and center of ablation as addressed above. Colby et al provides an ablation zone having an annular aperture (328), which ablation zone would inherently have a power loading density.  Given the broad range of relative terms used in the claim (e.g. “a short annular aperture and a high power loading”), the examiner maintains the Colby et al device, which is structurally equivalent to what is claimed, would fairly anticipate these relative term limitations.  There is no clear basis provided to determine what constitutes a short annular aperture or a long annular aperture or a high or low power loading.  As such, the aperture and power loading characteristics of the Colby et al device are deemed to inherently fall within the broadly recited ranges.
Regarding claim 34, Colby et al provides a probe tip having a shaft, coaxial antenna, aperture and center of ablation as addressed above. Colby et al provides an ablation zone having an annular aperture (328), which ablation zone would inherently have a peak temperature.  Given the broad range of relative terms used in the claim (e.g. “a short annular aperture and a high peak temperature”), the examiner maintains the Colby et al device, which is structurally equivalent to what is claimed, would fairly anticipate these relative term limitations.  There is no clear basis provided to determine what constitutes a short annular aperture or a long annular aperture or a high or low peak temperature.  As such, the aperture and peak temperature characteristics of the Colby et al device are deemed to inherently fall within the broadly recited ranges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al (‘456) in view of the teaching of Kasevich et al (4,700,716).
As addressed previously, Colby et al provide an ablation probe tip having a shaft with a coaxial antenna, an annular aperture and a center of ablation located within the coaxial antenna.  Colby et al fail to expressly disclose that the coaxial antenna is a near-field antenna.
Kasevich et al discloses another coaxial antenna structure for treating tissue and specifically disclose the various different parameters for creating near-field and far-field patters based on varying gap sizes and distances.  See, for example, column 3, lines 40-65.  The examiner maintains the center of ablation of Colby et al is stationary, and that the treatment shape could obviously be controlled by one of ordinary skill in the art.
	To have provided the Colby et al device with a near field antenna to treat tissue in close proximity to the antenna would have been an obvious consideration for one of ordinary skill in the art, particularly since the treatment area of Colby et al is very small and further since Kasevich et al fairly teach it is known to control the treatment range by varying the annular gap/aperture profiles in a coaxial antenna.
Response to Arguments
	Applicant’s amendments and arguments with respect to claims 1-27 are deemed persuasive.  The prior art fails to disclose the specific near field antenna structure having an annular heat transfer layer surrounding the antenna as recited.  There is no suggestion that the outer heat transfer layer of Yang et al would be used with a near field antenna having the structure as recited in these claims.
	Regarding claims 31-34, applicant has asserted on page 35 of the response that all independent claims now recite the coaxial antenna is a near field antenna.  The examiner maintains that claims 31-34 fail to recite a near field antenna.  Rather, these claims merely recite a coaxial antenna having an annular aperture in an outer layer toward the insertion end of the device.  The examiner maintains that the Colby device clearly provides the same structure.  Given the same structural features, the examiner has maintained the device would inherently provide the same function (e.g. power loading density and temperature profile).  Applicant has given no explanation as to why the Colby antenna, which provides the same structure, would not be capable of providing the same functions.  The examiner maintains the rejection remains tenable.
	Regarding claims 28-30, applicant has asserted the belief that Kasevich does not teach a near field antenna and requests clarification of the rejection.  As noted by applicant, Kasevich makes reference to near field antenna properties in three separate locations of the specification.  Moreover, Kasevich specifically show the energy profile lines in Figure 1 demonstrating the near field energy profile provided by the device.  It is not clear what further clarification is required, and applicant has not substantively pointed out why the Kasevich device would not be considered a near field antenna given the fact that Kasevich expressly disclose the antenna as a near field antenna.  The examiner maintains that the ordinary artisan would recognize from Kasevich that the Colby antenna may be used to create a near field antenna device to treat tissue, particularly since they have a similar structure including an annular aperture for the delivery of microwave energy to provide a specific treatment area for treating tissue.  As the, the examiner maintains these rejections also remain tenable.
Allowable Subject Matter
Claims 1-27 are allowable for the reasons indicated in the previous section of the Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/October 18, 2022